Ladner, J.,
— In this matter John J. Trainer excepted to the ruling in the adjudication of Judge Bolger to the effect that an attachment sur judgment issued in the case of Patrick Gerrity v. John J. Trainer, C. P. No. 6, Sept, term, 1947, no- 2883, was a good attachment against the share due exceptant. The basis of the ruling is that the spendthrift trust provision of the will, by its express language, was effective only until exceptant (a grandchild of testator) reached the age of 25 years.
After argument we felt that before the question raised could properly be decided it was necessary to determine whether the trust for testator’s grandchildren violated the rule against perpetuities. Accordingly, by decree of Van Dusen, P. J., dated June 18, 1948, we dismissed the exception pro forma and returned the record to Judge Bolger for consideration of that point.
By supplemental adjudication, reconfirmed nisi October 28, 1948, Judge Bolger decided that the remainders to testator’s grandchildren did not offend the rule against perpetuities and the enjoyment only of their respective interests was postponed until they arrived at the age of 25. Thereafter, viz., on November 10, 1948, counsel for all parties in interest, with the approval of the auditing judge, filed a written stipulation agreeing that no exceptions would be filed to the supplemental adjudication and that the exception of John J. Trainer (which we had dismissed pro forma) was to be reinstated with the same force and effect as if refiled. It was further agreed that said reinstated ex*191ception might be disposed of by the court en banc without reargument. We therefore proceed now to dispose of the question so raised, viz., whether the auditing judge’s ruling upholding the attachment was proper.
The majority of this court agrees that the auditing judge’s ruling was correct and we need add but little to what he has so well said in his adjudication.
It may be that a spendthrift trust clause, such as that of paragraph 8 of testator’s will, which expressly denies the beneficiary “the right or power in law or equity or otherwise to anticipate the principal of their share prior to the time when I intend they shall receive it either by selling, mortgaging, assigning, securing an advance upon, or otherwise disposing of such share ■.. .” can be fairly construed to include an attachment by a creditor because an attachment is but an assignment by operation of law. We should not permit a beneficiary to accomplish indirectly what he is forbidden to do directly. And see Hartman’s Estate, 31 Pa. Superior Ct. 152 (1906).
However, the real question here is not so much the extent of the spendthrift trust, as its duration. Testator by paragraph 7, subdivision (4), expressly fixed the duration of the trust for the principal shares payable to his grandchildren (of which John J. Trainer was one) to be “until such children respectively attain the age of 25 years, and when and as each child attains that age, he or she shall be paid his or her equal share of the one-fourth of the principal of my said trust estate and the trust shall cease and determine as to him or her. . . .” This language, in connection with the spendthrift trust provision (par. 8, quoted above), makes clear that testator intended to prohibit anticipation or alienation only until the beneficiary attained the age of 25. As pertinently pointed out by the auditing judge, the debt here was not created until after John J. Trainer passed the age of 25, and in this *192respect, the instant case differs from Schmidt’s Estate, 5 D. & C. 470 (1924), where the attachment had issued before the beneficiary arrived at the age fixed for termination of the trust, a fact, we think, that effectually distinguishes it from this case.
It is not important that at the time of the attachent the fund now distributable was not them payable to John J. Trainer, because the prior life tenant had not died, for the auditing judge in his supplemental adjudication found, and all parties in interest agree, that testator gave each of his grandchildren a vested remainder in the principal at the age of 25 years. This carried with it all the incidents of property including the right of alienability after the vesting occurred. No doubt testator could have, had he so desired, conditioned his gift or its alienability until the death of each grandchild’s parent or the arrival at the age of 25, whichever last occurred. This he did not do, nor did he express an intention of so restricting the alienability either.
Nor ought we to infer that testator intended to continue the restraint or alienation until the remainder-man’s share of the principal was actually paid into his hands because he did not, as in Hays’ Estate, 201 Pa. 391, (1902), in terms prohibit the payment to anyone other than the beneficiary, and such additional restriction ought not to be implied in face of the period of the duration fixed by testator’s express language. Without such a clause mere postponement of enjoyment until a given age would not of itself protect the fund until actually paid to the distributee. This was held in Rowland v. Martin, 230 Pa. 518 (1911).
It has been argued that the direction in paragraph 8 against anticipation of the principal “prior to the time when I intend they shall receive it” implies that the spendthrift trust as to principal continued until it was actually paid over to the remainderman. Stripped from *193the context, and standing alone, such might be a possible implication. But these words do not stand alone, for the paragraph reads: “8. I hereby direct that all of the parties under this will for whose benefit a trust is created and who are not to receive their share of the principal until they attain a certain age, shall not have the right or power in law or equity or otherwise, to anticipate the principal' of their share prior to the time when I intend they shall receive it. . . .” The clause emphasized makes it clear he is merely describing a class rather than extending the period of spendthrift protection. The duration of the trust of which the spendthrift restriction is necessarily a part, is fixed expressly by paragraph 8, clause (4) of the will, which reads:
“To pay the one-fourth of the net income thereof to my son John A. Trainer (exceptant’s father), for and during the term of his natural life, and upon his death, whether before or after my decease, to pay the same unto his children, share and share alike, until such children respectively attain the age of 25 years, and when and as each child attains that age, he or she shall be paid his or her equal share of the one-fourth part of the principal of my said trust estate and the trust shall cease and determine as to him or her, the issue of any deceased child to take the share that his or her parent would have taken.”
Obviously it did not occur to testator that his son might not die before the grandchildren arrived at the age of 25, which was what happened. Consequently he made no provision for that event and we ought to supply none by mere conjecture or implication. In McCurdy v. Bellefonte Trust Co., 292 Pa. 407 (1923) it was pointed out that while under the law of Pennsylvania, spendthrift trusts are not regarded with disfavor, they are not looked upon with such special favor as to warrant the courts raising one by mere implication, and we apprehend neither may we by mere impli*194cation expand the restraint provided by testator nor extend the duration thereof.
The basic fallacy of the dissenting opinion, as we see it, is taking it for granted that testator wanted to protect the share until paid into his grandchild’s “own proper hands”, whereas all he intended was to guard against possible improvidence until the age of discretion, which he fixed to be 25 years, was reached. It is not without significance that though the will bears the earmarks of a skilled draughtsman, the words and phrases customarily used by attorneys to protect a fund until actually paid to a distributee, are here absent.
We believe the true rule to be that out of deference to testator’s right to condition his bounty, it becomes our duty to guard his disposition in accordance with his intent as expressed by the language used, but to the extent only and in the manner he indicated. We are not, however, by strained constructions to expand or extend the protection beyond the limits that his words, fairly construed, require because, as Judge Lamorelle well said in Ritchie’s Estate, 24 Dist. 510 (1915), “the terms of an instrument creating a spendthrift trust are not to be strained in such manner as to withhold from persons who are sui juris the incidents of ownership, and incidentally the inseparable incident of alienability where one has an absolute estate.” Such, indeed, is the plain teaching of our more recent Pennsylvania cases, such as Hall’s Estate, 248 Pa. 218 (1915); Keeler’s Estate, 334 Pa. 225 (1939) ; Trask v. Shaffer, et al., 140 Pa. Superior Ct. 505, 509, 510 (1940) ; Ritchie’s Estate, 24 Dist. R. 510 (1915). And it should be noted that the Restatement of the Law of Trusts, secs. 151 and 153, while upholding spendthrift restrictions as to income, declares invalid such restrictions as to 'principal where the beneficiary is entitled to have the principal conveyed to him after a designated period.
*195The exception is dismissed and the adjudication is now confirmed absolutely.